Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered October 18, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the photographic array from which the complainant identified the defendant was not unduly suggestive (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; see also, People v Jackson, 211 AD2d 644). Although the photograph of the defendant was the most clearly focused of the six photographs which comprised the photographic array, there was nothing distinctive about the depiction of the defendant himself that rendered the array unduly suggestive (see, People v Robert, 184 AD2d 597; see also, People v Tedesco, 143 AD2d 155), since each of the men depicted had similar facial characteristics and facial hair.
*502The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022). Miller, J. P., Altman, McGinity and Luciano, JJ., concur.